DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 01/05/2022 (“01-05-22 OA”), Applicant amended title and claims 1, 4, 6, 10 and 18 while canceling claims 2, 5, 9, 13 and 17 in reply dated 03/08/2022 (“03-08-22 Reply”).
Information Disclosure Statement
The information disclosure statement submitted on 01/27/2022 was filed after the 01-05-22 OA.  The submission is in compliance with the provisions of 37 CFR 1.97 because the certification statement as required under 37 CFR 1.97(e)(1) has been provided. Accordingly, the information disclosure statement has been considered.  
EXAMINER'S AMENDMENT
It is noted that the amended title in the 03-08-22 Reply is missing the underlined portion adding the new subject matter. For the sake of compact prosecution the title is amended herein adding in the underlined new portion from the 03-08-22 Reply.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--SUBSTRATE TREATING APPARATUS AND SUBSTRATE TREATING SYSTEM INCLUDING PIN LIFT MECHANISM BELOW COOLING BASE AND HEAT PLATE--.
Response to Arguments
Applicant’s amendments to title with the Examiner’s Amendment, supra have overcome the objection to specification in pages 2-3 of the 01-05-22 OA. 
Applicant’s amendments to independent claim 1 have overcome the prior art rejection based at least in part on Satoh in pages 3-6 of the 01-05-22 OA. 
Reasons for Allowance
Claims 1, 3, 4, 6-8, 10-12, 14-16 and 18-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because it has been rewritten to include the allowable subject matter of now canceled dependent claim 2 as set forth in section entitled Allowable Subject Matter in page 6 of the 01-05-22 OA.
Dependent claims 3, 4, 6-8, 10-12, 14-16 and 18-20 are allowed, because they depend on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895